Citation Nr: 1013588	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  08-24 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel




INTRODUCTION

The Veteran served on active duty from May 1971 to February 
1978.  He died in December 2007.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reveals that the Veteran initially presented to 
the Bryan LGH Medical center in Lincoln Nebraska on November 
29, 2007, with complaints of worsening shortness of breath 
and cough over the past few months.  On December 1, 2007, the 
Veteran was transferred to the VA Medical Center in Omaha, 
Nebraska.  

In this regard, although the Statement of Case indicates that 
treatment records from December 1, 2007, to December 27, 2007 
were reviewed, the Board notes that only records dated from 
December 22, 2007, to December 27, 2007, have been associated 
with the claims file [in addition to the December 31, 2007, 
autopsy report].  Records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  
VA has a duty to seek these records.  38 C.F.R. § 3.159(c) 
(2009).

Finally, although it appears as though the appellant has 
actual knowledge of the Veteran's service-connected 
disabilities, correspondence issued to the appellant in 
January 2008 did not meet the requirements set forth in Hupp 
v. Nicholson, 21 Vet. App. 342 (2007).  Indeed, it informed 
her that to substantiate the claim, the evidence must show 
that the Veteran either died while on active duty or that he 
died "from a service-connected injury or disease."  The 
correspondence did not inform her of the disabilities for 
which service connection was in effect at the time of the 
Veteran's death, or advise her that the claim could be 
substantiated by evidence showing that the Veteran's service-
connected disorders caused or contributed substantially or 
materially to cause his death, however.  Hupp v. Nicholson, 
21 Vet. App. 342 (2007).  To ensure complete due process 
compliance, corrective action in this regard is needed.  38 
U.S.C.A. § 5103(a).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the appellant a 
letter that complies with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  The 
letter must advise the appellant of the 
disabilities for which service connection 
was in effect at the time of the Veteran's 
death, and explain what information or 
evidence is necessary to substantiate a 
claim for service connection for the cause 
of a Veteran's death.  The letter must 
specifically inform the appellant which 
portion of the evidence is to be provided 
by the claimant and which part, if any, 
the AMC/RO will attempt to obtain on her 
behalf.  If the appellant requests VA's 
assistance in obtaining evidence, 
appropriate action should be taken in this 
regard.  

2.  Obtain the late Veteran's VA treatment 
records, particularly those dated prior to 
December 22, 2007, from the Omaha VA 
Medical Center and associate the records 
with the claims folder.  Perform any and 
all follow-up as necessary, and document 
negative results.

3.  Then, after conducting any additional 
indicated development, readjudicate the 
claim currently on appeal.  If the 
determination of this claim remains 
unfavorable to the appellant, issue a 
supplemental statement of the case and 
provide the appellant and her attorney an 
appropriate period of time to respond 
before this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


